DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 10/12/2021.  Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current invention are included in application No. 11,104,272.
Claim
Current application (17/443,814)
Claim
U.S. Patent No. 11,104,272
1
A method of selectively presenting information to a user of a wearable head device, the method comprising:
1
 A method of selectively presenting information to a user of a wearable head device comprising a see-through display and one or more sensors, the user having a field of view comprising the see-through display, the method comprising:
1
determining whether the user is in a vehicle;
1
determining whether the user is in a vehicle;
1
in accordance with a determination that the user is in the vehicle, determining whether a gaze direction of the user is away from a window of the vehicle, the window in front of the user with respect to a forward movement direction of the vehicle;
1
in accordance with a determination that the user is in the vehicle, determining whether a gaze direction of the user is away from a window of the vehicle, the window in front of the user with respect to a forward movement direction of the vehicle; 
1
in accordance with one or more of a determination that the user is not in the vehicle and a determination that the gaze direction of the user is away from the window, presenting a first content via the see-through display; and
1
in accordance with one or more of a determination that the user is not in the vehicle and a determination that the user's gaze direction is away from the window: determining, via the one or more sensors, a view target of the user; selecting a first content associated with the view target; and presenting the first content via the see-through display; and
1
in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the gaze direction of the user is not away from the window, forgoing presenting the first content via the see-through display
1
in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the user's gaze direction is not away from the window, forgoing presenting the first content via the see-through display.




2
wherein whether the gaze direction of the user is away from the window is determined based on a difference between an orientation of the wearable head device and the forward movement direction of the vehicle.
2
wherein whether the user's gaze direction is away from the window is determined based on a difference between an orientation of the wearable head device and the forward movement direction of the vehicle.




3
wherein: the method further comprises determining an identity of a target of a camera of the wearable head device, and the orientation of the wearable head device is determined based on the identity.
3
wherein: the one or more sensors comprises a camera, the method further comprises determining an identity of a target of the camera, and the orientation of the wearable head device is determined based on the identity.




4
wherein the target comprises an object inside the vehicle.
4
wherein the target comprises an object inside the vehicle.




5
wherein the object comprises one or more of a windshield, a steering wheel, a rear view mirror, a door pillar, a side window, an audio system, and a side mirror.
5
wherein the object comprises one or more of a windshield, a steering wheel, a rear view mirror, a door pillar, a side window, an audio system, and a side mirror.




6
wherein the target comprises a target point.
6
wherein the target comprises a target point




7
in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the gaze direction of the user is not away from the window, concurrently with forgoing presenting the first content via the see-through display, presenting second content via the see-through display, wherein the second content comprises safety information.
7
 in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the user's gaze direction is not away from the window, concurrently with forgoing presenting the first content via the see-through display, presenting second content via the see-through display, wherein the second content comprises safety information.




8
wherein the window comprises a windshield
8
wherein the window comprises a windshield.




9
wherein determining whether the gaze direction of the user is away from the window comprises determining whether a field of view of the user comprises a view of the portion of the window reflected in a mirror of the vehicle.
9
wherein determining whether the user's gaze direction is away from the window comprises determining whether the user's field of view comprises a view of the portion of the window reflected in a mirror of the vehicle.




10
wherein the wearable head device is in communication with a monitoring system of the vehicle and the first content comprises vehicle maintenance information received at the wearable head device from the monitoring system.
13
wherein the wearable head device is in communication with a monitoring system of the vehicle and the first content comprises vehicle maintenance information received at the wearable head device from the monitoring system.




11
A wearable head device comprising:
14
A wearable head device comprising: 
11
a see-through display;
14
a see-through display;
11
one or more sensors; and
14
one or more sensors;
11
one or more processors configured to perform a method comprising:
14
one or more processors configured to perform a method comprising:
11
determining whether a user of the wearable head device is in a vehicle;
14
determining whether a user of the wearable head device, the user having a field of view comprising the see-through display, is in a vehicle;
11
in accordance with a determination that the user is in the vehicle, determining whether a gaze direction of the user is away from a window of the vehicle, the window in front of the user with respect to a forward movement direction of the vehicle;
14
in accordance with a determination that the user is in the vehicle, determining whether a gaze direction of the user is away from a window of the vehicle, the window in front of the user with respect to a forward movement direction of the vehicle;
11
in accordance with one or more of a determination that the user is not in the vehicle and a determination that the gaze direction of the user is away from the window presenting a first content via the see-through display; and
14
in accordance with one or more of a determination that the user is not in the vehicle and a determination that the user's gaze direction is away from the window: determining, via the one or more sensors, a view target of the user; selecting a first content associated with the view target; and presenting the first content via the see-through display; and
11
in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the gaze direction of the user is not away from the window, forgoing presenting the first content via the see-through display.
14
in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the user's gaze direction is not away from the window, forgoing presenting the first content via the see-through display.




12
wherein whether the gaze direction of the user is away from the window is determined based on a difference between an orientation of the wearable head device and the forward movement direction of the vehicle.
15
wherein whether the user's gaze direction is away from the window is determined based on a difference between an orientation of the wearable head device and the forward movement direction of the vehicle.




13
wherein: the one or more sensors comprises a camera, the method further comprises determining an identity of a target of the camera, and the orientation of the wearable head device is determined based on the identity.
16
wherein: the one or more sensors comprises a camera, the method further comprises determining an identity of a target of the camera, and the orientation of the wearable head device is determined based on the identity.




14
wherein the target comprises an object inside the vehicle.
17
wherein the target comprises an object inside the vehicle.




15
wherein the object comprises one or more of a windshield, a steering wheel, a rear view mirror, a door pillar, a side window, an audio system, and a side mirror.
18
wherein the object comprises one or more of a windshield, a steering wheel, a rear view mirror, a door pillar, a side window, an audio system, and a side mirror.




16
wherein the target comprises a target point.
19
wherein the target comprises a target point.




17
wherein the method further comprises: in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the gaze direction of the user is not away from the window, concurrently with forgoing presenting the first content via the see-through display, presenting second content via the see-through display, wherein the second content comprises safety information.
20
wherein the method further comprises: in accordance with a determination that the user is in the vehicle and further in accordance with a determination that the user's gaze direction is not away from the window, concurrently with forgoing presenting the first content via the see-through display, presenting second content via the see-through display, wherein the second content comprises safety information.




18
wherein the window comprises a windshield.
21
wherein the window comprises a windshield.




19
wherein determining whether the gaze of the user direction is away from the window comprises determining whether a field of view of the user comprises a view of the portion of the window reflected in a mirror of the vehicle.
22
wherein determining whether the user's gaze direction is away from the window comprises determining whether the user's field of view comprises a view of the portion of the window reflected in a mirror of the vehicle.




20
wherein the wearable head device is in communication with a monitoring system of the vehicle and the first content comprises vehicle maintenance information received at the wearable head device from the monitoring system
13
wherein the wearable head device is in communication with a monitoring system of the vehicle and the first content comprises vehicle maintenance information received at the wearable head device from the monitoring system.


As shown in the above table, claims 1-9 and 13-22 of U.S. Patent No. 11,104,272 include (and therefore anticipate) all the limitations of claims 1-20 of the current application or obvious over these claims, and claims 1-9 and 13-22 of the U.S. Patent No. 11,104,272 are narrower versions of claim 1-20 of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622